Owen, J.
(dissenting). I do not agree with the construction placed upon sec. 102.12, Stats. The workmen’s compensation act was originally enacted as ch. 50, Laws of 1911. Sec. 102.12 appeared therein as sec. 2394 — 11. The dominant provision of that section was that no claim to recover compensation should be maintained unless within thirty days after the occurrence of the accident written notice should be given to the employer. The rigor of this notice, however, was relaxed under certain circumstances described in provisos immediately following the requirement that the written notice be given. The first of these was: “Provided, however, that any payment of compensation under this act, in whole or in part, made by the employer before the expiration *241of said thirty days, shall be equivalent to the notice herein required.” Plainly, “the notice herein required” was the written notice provided for. The next proviso at that time was as follows: “And provided further, that the failure to give any such notice . . . shall not be a bar to recovery under this act if it is found as a fact in the proceedings for the collection of the claim that there was no intention to mislead the employer, and that he was not in fact misled thereby.” The expression “any such notice” plainly referred to the written notice first provided for. The act then further provided that “if no such notice is given and no payment of compensation made, within two years from the date of the accident, the right to compensation therefor shall be wholly barred.” “Such notice” referred to in this proviso is plainly the written notice first required. As the act then stood, it is plain that failure to give the written notice within two years from the date of the accident wholly barred compensation unless compensation had been paid within two years.
By ch. 451, Laws of 1921, the second proviso of said sec. 2394 — 11 was amended so as to read: “And provided, further, that the failure to give any such notice, or any defect or inaccuracy therein, shall not be a bar to recovery under sections 2394 — 3 to 2394 — 31, inclusive, if it is found as a fact in the proceedings for collection of the claim that within the thirty-day period actual notice of the injury was given to the employer or to any officer or manager of an employer or company or to any other person designated by the employer for the purpose of receiving reports of injury, or if it is found that there was no intention to mislead the employer, and that he was not in fact misled thereby.”' To my mind, the purpose of this amendment was further to relax the rigor of the requirement of the written notice, just as payment of compensation was in the beginning made equivalent to written notice, and just as the finding that there was no intention to mislead the employer and that he was not in fact misled excused the failure to give the written *242notice. The second proviso as it first appeared excused the giving of the written notice when it was found as a fact that there was no intention tó mislead the employer and that he was not in fact misled thereby, and the amendment of 1921 further excused the failure to give the written notice when it was found as a fact that actual notice of the injury was given the employer within the thirty-day period. However, except as so excused or rendered unnecessary, the law retained the requirement concerning the thirty days’ notice. The provision that if “no such notice is given and no payment of compensation made, within two years from the date of the accident, the right to compensation therefor shall be wholly barred,” remains now the same as it wás when this section was first enacted. When SO' enacted, it plainly referred to the written notice. If there was any purpose by the amendment of 1921 to change the meaning of this proviso, it is obscure indeed. A deliberate purpose on the part of the legislature to change the conditions under which said claim should be wholly barred could have been easily expressed and would not have been left in obscurity. It will be noticed that where the expression “such notice” appears in other parts of the section it without doubt has reference to the written notice. In view of the construction which the court now places on the last proviso relating to the barring of claims, it is difficult to see the reason for the provision requiring written notice at all. .Under the construction now given the statute, every purpose served by the written notice is supplanted by the actual notice. From the beginning the written notice was the dominant feature of the statute and it should not be read out of it so casually.
It is because I am convinced that the construction placed upon the statute carries the effect of the amendment of 1921 much further than was intended, that I feel compelled to withhold my assent. Of course I agree most heartily to the *243principle, reiterated time and again, that this is a beneficent statute and is to be construed so as to effectuate its beneficent purpose. However, the beneficence was not intended to be boundless in its extent. The beneficence was created by the legislature, and the bounds within which it is circumscribed by the legislature demand the respect of the court as much as does the dominant purpose of the act. Legislative beneficence should be confined within legislative bounds.
I am authorized to state that Mr. Justice Fowler concurs in these views.